Matter of Fingall v Dennehy (2018 NY Slip Op 03127)





Matter of Fingall v Dennehy


2018 NY Slip Op 03127


Decided on May 2, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
ANGELA G. IANNACCI, JJ.


2017-00570
 (Index No. 4405/16)

[*1]In the Matter of Laron Fingall, appellant, 
vMorgan J. Dennehy, etc., respondent.


Laron Fingall, Brooklyn, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy, pro se, of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review the respondent's determination denying the petitioner's request for documents pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals from a judgment of the Supreme Court, Kings County (Martin M. Solomon, J.), dated July 28, 2016. The judgment denied the petition and, in effect, dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
The denial of the petitioner's request for, among other things, the transcripts of his criminal proceedings became final and binding on January 26, 2016. This CPLR article 78 proceeding was not commenced within the four-month statute of limitations period, and was, therefore, untimely (see CPLR 217[1]; St. John's Riverside Hosp. v City of Yonkers, 151 AD3d 786). Accordingly, the petition was properly denied.
BALKIN, J.P., AUSTIN, SGROI and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court